

	

		III

		109th CONGRESS

		1st Session

		S. RES. 268

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Johnson (for

			 himself, Mr. Thune, and

			 Mr. Levin) submitted the following

			 resolution; which was referred to the Committee on Homeland Security and Governmental

			 Affairs

		

		RESOLUTION

		Expressing the sense of the Senate that a

		  commemorative postage stamp should be issued to honor sculptor Korczak

		  Ziolkowski.

	

	

		Whereas Korczak Ziolkowski was born in Boston,

			 Massachusetts on September 6, 1908, the 31st anniversary of the death of Lakota

			 leader Crazy Horse;

		Whereas, although never trained in art or sculpture,

			 Korczak Ziolkowski began a successful studio career in New England as a

			 commissioned sculptor at age 24;

		Whereas Korczak Ziolkowski’s marble sculpture of composer

			 and Polish leader Ignace Jan Paderewski won first prize at the 1939 New York

			 World’s Fair and prompted Lakota Indian Chiefs to invite Ziolkowski to carve a

			 memorial for Native Americans;

		Whereas in his invitation letter to Korczak Ziolkowski,

			 Chief Henry Standing Bear wrote: My fellow chiefs and I would like the

			 white man to know that the red man has great heroes, also.;

		Whereas in 1939, Korczak Ziolkowski assisted Gutzon

			 Borglum for a brief time in carving Mount Rushmore;

		Whereas in 1941, Korczak Ziolkowski met with Chief Henry

			 Standing Bear who taught Korczak more about the life of the brave Lakota leader

			 Crazy Horse;

		Whereas at the age of 34, Korczak Ziolkowski temporarily

			 put his sculpturing career aside when he volunteered for service in World War

			 II, later landing on Omaha Beach;

		Whereas after the war, Korczak Ziolkowski turned down

			 other sculpting opportunities in order to accept the invitation of Chief Henry

			 Standing Bear and dedicate the rest of his life to carving the Crazy Horse

			 Memorial in the Black Hills of South Dakota;

		Whereas on June 3, 1948, when work was begun on the Crazy

			 Horse Memorial, Korczak Ziolkowski vowed that the memorial would be a nonprofit

			 educational and cultural project, financed solely through private,

			 nongovernmental sources, to honor the Native Americans of North America;

		Whereas the Crazy Horse Memorial is a mountain

			 carving-in-progress, and once completed it will be the largest sculpture in the

			 world;

		Whereas since his death on October 20, 1982, Korczak’s

			 wife Ruth, the Ziolkowski family, and the Crazy Horse Memorial Foundation have

			 continued to work on the Memorial and to continue the dream of Korczak

			 Ziolkowski and Chief Henry Standing Bear; and

		Whereas on June 3, 1998, the Memorial entered its second

			 half century of progress and heralded a new era of work on the mountain with

			 the completion and dedication of the face of Crazy Horse: Now, therefore, be

			 it

		

	

		That—

			(1)the Senate

			 recognizes—

				(A)the admirable

			 efforts of the late Korczak Ziolkowski in designing and creating the Crazy

			 Horse Memorial;

				(B)that the Crazy

			 Horse Memorial represents all North American Indian tribes, and the noble goal

			 of reconciliation between peoples; and

				(C)that the creation

			 of the Crazy Horse Memorial, from its inception, has been accomplished through

			 private sources and without any Federal funding; and

				(2)it is the sense

			 of the Senate that the Citizens’ Stamp Advisory Committee should recommend to

			 the Postmaster General that a commemorative postage stamp be issued in honor of

			 sculptor Korczak Ziolkowski and the Crazy Horse Memorial, commemorating his

			 100th birthday.

			

